DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Stevens, Reg. No. 72,892 on May 5, 2022.
The application has been amended as follows: 
	“19. A non-transitory computer readable medium…”


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggests the specific combination of claimed limitations recited in independent claims 1, 10 and 19.
The closest found prior art appears to be USPN 2021/0042530 to Kim et al.  Kim teaches a system for training a machine learning algorithm using user annotation of identified persons and indicating persons inside visual boundaries for use in creating training images (Figs. 2, 3, 4, 5 and 12 and paragraphs [0003]-[0005] and [0043]-[0048]).  However, Kim does not teach nor fairly suggest the steps of dividing the identified image such that the person appears in multiple image portions and the steps that follow based on that dividing, wherein:
dividing the image into a plurality of image portions such that multiple images portions partially depict the identified person inside the visual boundary; 
generating, for display, the plurality of image portions on a user interface that prompts a user to select each portion, of the plurality of image portions, that at least partially depicts a person of a predetermined type; 
receiving a selection of at least one portion in the divided image via the user interface; 
generating, for a machine learning model and in response to determining that the selection comprises the identified person inside the visual boundary, a training input that comprises a training image depicting contents inside the visual boundary and a tag indicating that the identified person inside the visual boundary is of the predetermined type; and storing the training input in memory. 
Additional relevant prior art is cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669